UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6915



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD OUMA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-98-252)


Submitted:     September 8, 1999       Decided:   September 24, 1999


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Ouma, Appellant Pro Se. N. George Metcalf, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Ouma appeals the district court’s order denying Ouma’s

motions to reconsider, for writ of coram nobis, and for appointment

of counsel.   We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court.     See United States v. Ouma,

No. CR-98-252 (E.D. Va. Apr. 9, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                 2